We rejected Potts' claim that the district court erred by
                denying his motion to dismiss and/or suppress when we considered his
                original petition for a writ of habeas corpus filed in this court prior to the
                entry of his guilty plea. We previously held that "[c] onsidering the totality
                of the circumstances, . . . Potts was not subjected to a custodial
                interrogation triggering the requirements under Miranda," see Somee v.
                State, 124 Nev. 434, 444-45, 187 P.3d 152, 159-60 (2008); Holyfield v.
                State, 101 Nev. 793, 797, 711 P.2d 834, 836 (1985), abrogated on other
                grounds by Illinois v. Perkins, 496 U.S., 292 (1990), and that "[elven
                assuming that Potts was in custody, his statements and participation in
                field sobriety tests were not accomplished in the context of an
                interrogation under Miranda. Dixon v. State, 103 Nev. 272, 274, 737 P.2d
                1162, 1164 (1987)." Potts, Docket No. 61511 (Order Denying Petition at 2-
                3). We conclude that the law-of-the-case doctrine precludes further
                litigation of this same issue. See Hall v. State, 91 Nev. 314, 315, 535 P.2d
                797, 798 (1975); see also Tien Fu Hsu v. County of Clark, 123 Nev. 625,
                630, 173 P.3d 724, 728-29 (2007) (observing that this court may 'depart
                from a prior holding if convinced that it is clearly erroneous and would
                work a manifest injustice" (quoting Arizona v. California, 460 U.S. 605,
                618 n.8 (1983))). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.



                                                       Sa.4321
                                         Hardesty


                PCPAMOkOM                     9   •
                                                                                            J.
                Parraguirre

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                                                                 I
cc: Hon. David B. Barker, District Judge
     Law Offices of John G. Watkins
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk